Citation Nr: 1727521	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-12 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for sleep disturbance, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a depressive disorder.

4.  Entitlement to service connection for a skin disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from two rating decisions issued by the RO.

In a December 2009 rating decision, the RO denied service connection for chronic fatigue syndrome, a sleep disorder and dermatitis.  In February 2010, the Veteran filed a notice of disagreement (NOD).  In March 2011, a statement of the case (SOC) was issued.  In May 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  In April 2014, a supplemental SOC (SSOC) was issued.

In a December 2010 rating decision, the RO denied service connection for a depressive disorder.  In May 2011, the Veteran filed an NOD.  In March 2013, an SOC was issued.  In April 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In July 2014, the Board remanded the issues of service connection for chronic fatigue syndrome, a sleep disorder, and a skin disorder to provide the Veteran with a video-conference hearing before a Veterans Law Judge.  A hearing was scheduled, but the Veteran did not appear at the hearing.

In June 2015, the Board remanded all issues on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.    After accomplishing further action, the AOJ continued to deny the claim (as reflected in a November 2016 SSOC) and returned these matters to the Board for further appellate consideration.

In December 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision addressing the claims for service connection for chronic fatigue and sleep disturbance is set forth below.  The claims for service connection for depressive disorder and a skin disorder are addressed in the remand following the order; these matters are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran has not been diagnosed with any disability specifically manifested by chronic fatigue and sleep disturbance, and such complaints have not been to identified as a manifestation of undiagnosed illness or other medically unexplained multi-symptom illness; rather, such complaints have both been attributed to a known clinical diagnosis-specifically, already service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).

2.  The criteria for service connection for sleep disturbance, to include as manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, or, on any other basis, are not met. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  This letter meets the VCAA's content of notice and timing of notice requirements. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of various VA examinations and VA treatment records.   The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's December 2016 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with these claims, prior to appellate consideration, is required. 

As noted, the Veteran was provided an opportunity to set forth his contentions during the December 2016 Board hearing.  During the hearing, the undersigned VLJ identified the issues on appeal, to include the claims herein decided.  Moreover, information was elicited regarding the nature and onset of his claim sleep disorder and chronic fatigue.  While the submission of specific, additional evidence was not explicitly suggested with respect to any claim, on these facts, any omission in this regard was harmless, inasmuch the Board directed additional development of the claim and, as a consequence, additional evidence was added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2016); Bryant v Shinseki, 23 Vet. App. 488 (2010).  

Furthermore, the Board finds that the purposes of the Board's June 2015 remand directives have been fulfilled with respect to the claims decided herein.  The June 2015 remand required that the Veteran be afforded a VA examination to determine the nature and etiology of any chronic fatigue and sleep disorder.  In October 2015, the Veteran was afforded such an examination.  After a thorough examination of the Veteran, the examiner offered a detailed explanation as to why the Veteran did not have a diagnosed chronic fatigue disorder or sleep disorder, to include chronic fatigue syndrome.  The examiner also explained that the Veteran's symptomatology did not represent an objective indication of a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.  After the receipt of additional evidence, the claim was last adjudicated in a November 2016 SSOC.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required). 

Also, as noted, the Veteran was afforded a VA examination in connection with his claims for service connection for chronic fatigue and sleep disturbance in October 2015.  The Board finds-as discussed in more detail, below-that the October 2015 examination is adequate for evaluation of the chronic fatigue and sleep disturbance claims herein decided, as it as a thorough and contemporaneous examination of the Veteran that took into account service treatment records, and records of post-service examination and treatment.   See Caffrey v. Brown, 6 Vet. App. 377 (1994); Waddell v. Brown, 5 Vet. App. 454   (1993); Lineberger v. Brown, 5 Vet. App. 367 (1993).  

The Board acknowledges the Veteran's argument that he was not administered the appropriate tests during the October 2015 Gulf War examination.  See Board Hearing Transcript (Tr.).  The Veteran, as a layperson, however, has not shown that he is competent to state what types of medical testing are appropriate to diagnose or determine the etiology of a given disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Indeed, the Veteran has offered no competent evidence showing that he was administered the wrong or somehow faulty testing during his October 2015 VA examination.  Under these circumstances, the Board finds meritless the argument that he was administered the wrong tests during his October 2015 VA examination.

In summary, with respect to the claims herein decided, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 17, 2016, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of Operations).  See 77 Fed. Reg. 63225 (2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations from October 1990 to April 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he experiences chronic fatigue and a sleep disturbance as a result of his service in the Southwest Asia Theater of Operations.

In service, upon return from the Southwest Asia Theater of Operations, the Veteran reported that he did not have any fever, fatigue, weight loss or yellow jaundice.  See August 1991 Chronological Record of Medical Care.  Further, he denied having any nightmares or trouble sleeping.  See id.  He was not noted to have any disease in the Southwest Asia region.  Further, upon separation from service, the Veteran reported no fatigue or sleep problems and affirmatively stated that "I'm in good health."  December 1991 Report of Medical History.

In September 2015, the Veteran was afforded a VA Gulf War Examination.  The examiner stated that the diagnostic criteria for chronic fatigue syndrome were not met.  The examiner further explained that the criteria for a diagnosis of obstructive sleep apnea or any other sleep disorder were not met.  The examiner further explained that the Veteran's symptomatology does not represent an objective indication of a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.  The examiner explained that the Veteran's fatigue is a non-specific symptom with many potential etiologies, but not part of an undiagnosed or medically unexplained chronic multi-symptom illness of unknown etiology.  The examiner considered the Veteran's statements regarding his fatigue symptoms and explained that the Veteran's poor sleep hygiene most likely contributes to his daytime fatigue.

VA treatment records are also of record.  Notably, those records, while containing complaints of sleep problems and fatigue, do not offer any diagnoses of any sleep or fatigue disabilities.  VA treatment records not that sleep impairment is a symptom of his already service-connected PTSD.  Indeed, a May 2014 VA mental health examination report notes that chronic sleep impairment (to include getting only an average of five to six hours of sleep per night) was a symptom of PTSD.

Initially, the Board notes that the Veteran has not been diagnosed with any disability specifically related to either fatigue or sleep disturbance, to include chronic fatigue syndrome.  The Board further points out that, although the Veteran is competent to assert matters within his personal knowledge (to include matters observed or experienced), and to offer comment on some limited medical issues (to particularly include with respect to conditions capable of lay observation), he is not shown to have the medical training and expertise to comment on more complex medical matters-such as the diagnosis of chronic fatigue syndrome or of a sleep disorder involving internal processes, and, if established, the etiology of such a disability. See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (lay person not competent to diagnose cancer).  Without any competent evidence of any diagnosed disability relating to chronic fatigue or a sleep disorder, service connection on a direct basis cannot be established and therefore direct service connection for chronic fatigue and a sleep disorder must be denied.

The Board notes that 38 C.F.R. § 3.317(a)(2) allows for service connection for medically unexplained chronic multi-symptom illness, such as chronic fatigue syndrome.  However, the Veteran has not been diagnosed with chronic fatigue syndrome.  Indeed, on October 2015 VA examination, the examiner explained that a diagnosis of chronic fatigue syndrome was not appropriate.  To that end, the examiner provided the Centers for Disease Control's (CDC's) definition of chronic fatigue syndrome.  Then, the examiner discussed the Veteran's reported symptomatology related to chronic fatigue and explained that the Veteran's description of symptoms, to include his description of symptom improvement with exercise, substantiate a lack of criteria necessary to diagnose chronic fatigue syndrome.  The Board accepts this declination of a diagnosis of chronic fatigue syndrome as probative as the examiner explained the criteria necessary for a diagnosis of chronic fatigue syndrome and explained why the Veteran did not meet that criteria.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, as discussed above, the Veteran is not competent to render a diagnosis of chronic fatigue syndrome, as explained above.  See 38 C.F.R. § 3.159(a); Jandreau, supra.  Without any competent diagnosis of chronic fatigue syndrome, service connection for such under the provisions of 38 C.F.R. § 3.317(a)(2) relating to medically unexplained chronic multi-symptom illness is not warranted.

The weight of the evidence is against a finding that service connection is warranted for chronic fatigue or sleep disturbance as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  Again, the October 2015 VA examiner explained that explained that the Veteran's symptomatology does not represent an objective indication of a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.  

As regards chronic fatigue, the only probative evidence of record relates the Veteran's complaints of fatigue to poor sleep hygiene.  To that end, the October 2015 VA examiner explained that the Veteran's chronic fatigue is most likely due to poor sleep hygiene.  The examiner cited to the Veteran's statements that if he falls asleep at 10:00 pm, he is usually awake by 11:30 pm.  The Veteran also described sleeping only in one to hour-and-a-half increments.  The Veteran also reported waking up at about 5:00 am or 5:30 am normally.  The Veteran also reported improvement with fatigue after working out.  This self-reported history led the examiner to conclude that the Veteran's chronic fatigue was most likely related to poor sleep hygiene.

With regardsto sleep disturbance, the only probative evidence of record relates his sleep disturbance to his already service-connected PTSD.  Indeed, a May 2014 VA examination report states that chronic sleep impairment is a symptom of PTSD.  Further, it is explained that the Veteran experiences difficulty falling or staying asleep or restless sleep due to his PTSD.  It is noted that the Veteran only sleeps five to six hours per night due to his PTSD.  The same is true of a September 2015 VA examination report, which also notes that chronic sleep impairment is a symptom of PTSD.

The Board finds the evidence linking the Veteran's chronic fatigue to poor sleep hygiene and his sleep disturbances to service-connected PTSD probative.  Indeed, with regards to chronic fatigue, the examiner explained that the Veteran reported poor sleep hygiene and then concluded that the Veteran's fatigue syndromes were most likely related to that poor sleep hygiene.  The examiner considered the evidence of symptoms provided by the Veteran and explained that his poor sleep hygiene is most likely the cause of his chronic fatigue.  To that end, the other medical evidence of record provides that the Veteran's sleep problems are the result of his PTSD.  Specifically, upon mental health examinations in May 2014 and September 2015, mental health professionals have clearly stated that the Veteran's chronic sleep impairment, to include difficulty falling and staying asleep are related to his service-connected PTSD.  The Board finds these clearly stated conclusions, which relate chronic fatigue to poor sleep hygiene and sleep disturbances to PTSD highly probative as these determinations are based on a review of the Veteran's symptoms and history since service.  See Hayes, supra.  

To the extent that the Veteran himself contends that chronic fatigue or sleep disturbance is a result of an undiagnosed illness, or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service, he is not competent to opine as to such.  Indeed, such a determination requires resolution of complex medical questions related to exposure to hazards in the Southwest Asia Theater of Operations.  The Veteran has shown no knowledge of such complex processes and that knowledge is not within the realm of a layperson.  As such, his assertions in this respect are not competent.  See 38 C.F.R. § 3.159(a); Jandreau, supra.  Thus, there is no probative evidence in support of the Veteran's claims.

As such, as the weight of the probative evidence shows that the Veteran's chronic fatigue and sleep disturbance are attributable to poor sleep hygiene (which is a result of service-connected PTSD) and PTSD itself, respectively, service connection pursuant to 38 U.S.C.A. § 1117 is not warranted.  Simply, a preponderance of the probative evidence indicates that the Veteran's chronic fatigue is a result of his sleep problems, which are attributable to his already service-connected PTSD.

For all the foregoing reasons, the Veteran's claims of entitlement to service connection for chronic fatigue and sleep disturbance, to include as manifestations of undiagnosed illness, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for chronic fatigue, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied. 

Service connection for sleep disturbances, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the claims of service connection for depressive disorder and a skin disorder is warranted, even though such will, regrettably, further delay an appellate decision on those matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, supra.

In June 2015, the Board remanded these matters, inter alia, to afford the Veteran VA examinations to determine the nature and etiology of any depressive disorder and any skin disability.

Regarding depressive disorder, the Veteran was afforded a VA mental health examination in September 2015.  There, the examiner only diagnosed PTSD and did not offer any opinion as to any depressive disorder.  The Board notes that the Veteran was diagnosed with depressive disorder not otherwise specified (NOS), as well as PTSD, at a February 2013 VA mental health examination.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain, supra.  Thus, in accordance with McClain, service connection for depressive disorder NOS may be granted despite the fact that it may have resolved prior to subsequent VA examinations.  

Regarding a skin disability, the Veteran was afforded a VA examination in September 2015.  There, tinea versicolor was diagnosed, but the examiner stated that disability resolved around January 2013.  With regards to tinea versicolor, the examiner stated that treatment records reveal normal skin examinations both before and after January 2013.  The examiner stated the fact that there were normal skin examinations before and after January 2013 was affirmative evidence that tinea versicolor was not etiologically related to military service.  The examiner also noted that the Veteran claimed to have a recurring rash on the right side of his head.  But, the examiner stated that the preponderance of the evidence was against the Veteran's claim of a rash on his head as treatment records did not document a rash.

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not, including skin conditions.  Ardison v. Brown, 6 Vet. App. 405 (1994).  As regards tinea versicolor, the examiner's opinion is based on the fact that the Veteran has had normal skin examinations before and after January 2013.  That rationale is inconsistent with the holding of Ardison.  Indeed, given the nature of skin disabilities, which can wax and wane, it is not clear why the fact that the Veteran had normal skin examinations before and after January 2013 leads to the conclusion that tinea versicolor is not related to service.  Further, as regards a skin rash of the head, the Veteran is competent to report such.  While such was not shown at the VA examination, such a rash can wax and wane and the fact that the Veteran did not present with such a rash at the VA examination does not preclude the possibility that the Veteran experiences such a rash.  See id.

Under these circumstances, the Board concludes that substantial compliance with the June 2015 remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, further remand of these matters to obtain the previously-requested medical opinions is required.  See Stegall, supra.  As regards a psychiatric disorder other than PTSD, an etiology opinion is necessary, as depressive disorder NOS was diagnosed during the pendency of the Veteran's claim, despite the fact that such may have subsequently resolved.  See McClain, 21 Vet. App. 319, 321 (2007).  As regards tinea versicolor, an etiology opinion that does not rely solely on the fact that the Veteran had normal skin examinations prior to and after January 2013 is needed.  See Ardison, 6 Vet. App. 405.  Further, regarding a rash of the head, a new VA examination is needed, in connection with which the AOJ should attempt to schedule an examination during an active, rather than inactive, period of that disability.  

The Veteran is hereby advised that the failure to report for any scheduled examination(s), without good cause, may well result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to obtain from the March 2013 VA examiner an addendum opinion addressing the etiology of the Veteran's depressive disorder. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  

Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions. 

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

For depressive disorder NOS and each other identified psychiatric disorder other than PTSD manifested by the Veteran at any time pertinent to his November 2009 claim for service connection-even if now asymptomatic or resolved- the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In addressing the above, the physician must consider and discuss all pertinent lay and medical evidence of record, including the Veteran's competent lay statements.

The physician is advised that the Veteran is competent to report matters within his personal knowledge (to include symptoms experienced or observed, as appropriate), and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of the skin by an appropriate clinician.  To the extent possible, VA should attempt to schedule the examination during an active stage of the Veteran's rash of the head, particularly since skin conditions by their very nature tend to have active versus inactive stages.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be expressed in detail.
 
For tinea versicolor and each other identified skin disability (to include a rash of the head) manifested by the Veteran at any time pertinent to his September 2009 claim for service connection-even if now asymptomatic or resolved- the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.  

In addressing the above, the physician must consider and discuss all pertinent lay and medical evidence of record, including the Veteran's competent lay statements.  

In providing the requested pinion, the physician may not solely rely on the fact that the Veteran had normal skin examinations both before and after January 2013, the date when tinea versicolor apparently resolved.  

In this regard, the physician is advised that the Veteran is competent to report matters within his personal knowledge (to include symptoms experienced or observed, as appropriate), and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claims that have been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


